DETAILED ACTION
This communication is responsive to the Amendment filed January 26, 2022.  Claims 1-17 are currently pending.
The objection to claim 7 set forth in the Office Action dated December 14, 2021 is WITHDRAWN due to Applicant’s responsive amendments.
The rejections of claims 1-13 under 35 USC 112 set forth in the December 14 Office Action are WITHDRAWN due to Applicant’s responsive amendments.
The rejections of claims 1-13 under 35 USC 102 and/or 103 set forth in the December 14 Office Action are WITHDRAWN due to Applicant’s amendments to include subject matter that overcome the teachings of the relied-upon prior art references.
Claim 1 is AMENDED via the examiner’s amendment set forth below.  
All currently pending claims are ALLOWED.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2020 – and all references listed therein – has been considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kirsten Grueneberg on February 15, 2022.
The application has been amended as follows: 
In claim 1, line 18, the last line should read: “… copolymer having a number-average molecular weight (Mn) of 500 to about 2,300.”

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowed over the closest prior art reference, Shaffer (US 5,350,726).
Shaffer teaches a process for the polymerization of isobutylene in the presence of pentoxyaluminum dichloride.  However, Shaffer does not teach or fairly suggest the claimed process.  In particular, Shaffer does not teach or fairly suggest a process that results in a polyisobutylene with a Mn of 500 to about 2300.  Rather, the polyisobutylenes of Shaffer have a Mn of 20,000 or more.  (col. 6, lines 45-47.)  The resulting polyisobutylene of Shaffer is clearly different from the polyisobutylene resulting from the claimed process – the Mn of the polyisobutylene resulting from the claimed process is markedly lower than that of Shaffer.  Because the product is different, the process by which the product is made must also necessarily be different.  Thus, Shaffer does not teach the claimed process, and the present claims are therefore ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763